Citation Nr: 1419647	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-45 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement for an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement dated in January 2011, the Veteran cancelled his hearing request.  


FINDING OF FACT

The Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as memory loss, difficulty concentrating, anger, irritability, paranoia, anxiety, depression, and panic attacks; he has difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2008, a VCAA letter was issued to the Veteran with regard to his underlying claim of service connection for PTSD.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was afforded a VA examination where the examiner considered all of the pertinent evidence of record, and provided findings necessary to apply the rating criteria.  There is no indication that there is any relevant evidence outstanding in this case.  

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

Service connection for PTSD was granted in an August 2009 rating decision, and a 30 percent rating was assigned from September 17, 2008.  The Veteran asserts that a higher disability rating should be assigned for the entire claim period.

During group therapy in October 2008, the examiner noted that the Veteran's symptoms appeared severe as seen in his flattened affect, nightmares, anxiety, hypersensitivity and hyper reactivity to environmental stimuli, low frustration tolerance, depression, panic attacks, anger, impairment in social life, difficulty completing tasks, inability to maintain friendships.  The examiner noted that the Veteran made no additional progress on his treatment plan to decrease anxiety, nightmares, intrusive thoughts, anger, and guilt.

During an individual psychiatry consult in December 2008, the Veteran complained of depression, not enjoying doing anything, irritability, and a lack of motivation.  On Mental Status Examination (MSE), the Veteran appeared anxious.  He spoke clearly and coherently, had no suicidal or homicidal thoughts.  No thought or perceptual disorder was noted.  Attention, concentration, judgment and orientation were not impaired.  The examiner assigned a GAF of 70.

In March 2009, the Veteran stated that he was depressed and had no motivation.  On MSE, the Veteran appeared mildly anxious.  He had no suicidal or homicidal thoughts.  No thought or perceptual disorder was noted.  GAF was around 50 to 65.

On VA examination in July 2009, the Veteran expressed problems with depression; he does not enjoy life, and it is hard for him to get motivated.  On MSE, the Veteran was neatly groomed.  He evidenced some signs of anxiety, a logical thought process, and no delusions or hallucinations.  He was not suicidal but sometimes wished he could simply die.  He was not homicidal.  His GAF was 60.  

In the Veteran's March 2010 notice of disagreement, the Veteran stated that he had consistently been having increased difficulty with anxiety, memory, irritability, anger, social interaction with friends and loved ones, depression, frequent panic attacks, and the inability to cope with daily environment issues.  

On MSE in March 2010, the Veteran was well groomed.  His mood and affect were depressed.  He denied hallucinations, delusions, suicidal and homicidal ideation, and memory issues.  His GAF was 55.

During treatment from May 2010 to September 2010, the Veteran reported the following symptoms:  sleep disturbance, intrusive thoughts, nightmares, flashbacks, hypervigilance, hyperstartle, detachment from self and world, avoidance of relationships, hyperarousal, anger issues, avoidance behaviors.  The Veteran denied suicidal and homicidal ideation.  His mood and affect were mildly depressed.  His speech was logical and coherent.  His insight and judgment was fair.  Grooming and eye contact were good.  In September 2010, he was assigned a GAF of 50 to 55.  

In October 2010, the Veteran's VA therapist stated that the Veteran's symptoms appear moderate to severe.  The Veteran has been seen to trigger and cry and dissociate in individual and group settings.  He has hypersensitivity from environmental stimuli.  When triggered his occasional obscure and irrelevant speech confuses and distances listeners.  His low frustration tolerance has increased since retiring from the workforce and he reports he is not patient towards civilian personnel at all.  His hypersensitivity to environmental stimuli has resulted in anger toward self.  He reports having sporadic thoughts of wishing to die.  His dysphoric attacks often impact him significantly so that he avoids the community and he is no longer able to engage in gainful employment in the common workplace.  He has difficulty maintaining his relationships including his marriage.  He has no social life to speak of save his efforts to connect with veterans and only in very limited and short-lived settings.

In November 2010, the Veteran's wife stated that the Veteran has displayed anxious behavior, does not like to play games that require concentration, does not like to be around people who don't understand his feelings, seeing casualty reports on television makes him cry, and he has stated that he wished he was dead so he could get rid of the memories.  He has a short temper and is often upset with himself because he could not remember things or could not do things the way he thinks things should be finished.  He is quiet and does not share his thoughts often.  He has lost interest in activities.  She has encouraged him to get a part-time job or volunteer, but he has no interest.  He made a comment that if he did he would just mess it up.  He sleeps better on his medication.  

The Board finds that the evidence demonstrates that the Veteran's PTSD warrants a 50 percent rating for the entire claim period. 

The medical and lay evidence of record-including treatment records from October 2008 to September 2010, the July 2009 VA examination, the treating therapist's October 2010 statement, the Veteran's wife's November 2010 statement, and various statements from the Veteran-shows that the Veteran's mental health examiners have characterized his mood as depressed or anxious, found that he is hypervigilant, and noted that the he has difficulty dealing with his military experiences and anything that reminds him of his military experiences.  Moreover, the evidence has consistently noted that the Veteran suffers from nightmares and flashbacks that affect his ability to sleep, panic attacks, and is constantly irritable, angry, and frustrated.  Such symptoms indicate disturbances in motivation and mood, which suggest a 50 percent rating or higher.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, the Board notes that examiners have found that the Veteran has difficulty in maintaining relationships with friends and family because of a difficulty with social interaction.  The Veteran also avoids working because of his low frustration tolerance for himself and others, as well as a difficulty in completing tasks.  The Veteran's therapist has also stated that his dysphoria often impacts him significantly so that he avoids the community.  Because he maintains relationships with his immediate family, the Board finds that there is no evidence that the Veteran is unable to establish and maintain effective relationships, as required by the next higher rating.  His difficulty in doing so warrants the 50 percent rating.

Regarding the Veteran's GAF scores, the Board notes that they have ranged widely from 50 to 70.  However, the most consistently assigned GAF scores have been between 55 and 60.  Such scores demonstrate moderate to severe symptomatology, as confirmed by the Veteran's treating therapist.

The Board notes that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced the kind of problems these criteria call for, such as spatial disorientation, speech intermittently illogical, obscure, or irrelevant, near continuous panic, or neglect of personal appearance or hygiene.  While the Board also acknowledges that the Veteran socializes very little, and has no friends, he has not shown an inability to establish and maintain effective relationships.  In short, the Board finds that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

As noted above, the evidence of record demonstrates that the Veteran maintains some relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and flashbacks, disturbances of mood and motivation, concentration problems, and irritability.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 50 percent rating for the entire claim period and entitlement to a higher rating on a schedular basis is therefore warranted.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of an extraschedular rating.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression and anxiety; memory impairment; poor concentration; nightmares; intrusive thoughts; irritability and anger; hypervigilance; sleep impairment; panic attacks; and paranoia.  These symptoms are addressed in the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular criteria.  In other words, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria.  

Because application of the regular schedular standards is not rendered impractical in this case, the Board is not required to refer this matter under 38 C.F.R. § 3.321(b)(1) (2013) for consideration of assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for service-connected PTSD is granted, subject to the law and regulations governing the award of compensation.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


